Citation Nr: 1441431	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a vision disorder.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a heart disorder, including ischemic heart disease, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1971, to include a tour of duty in the Republic of Vietnam.  His decorations include the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, that denied the above claims.

In May 2012, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  Thereafter, in July 2014, the Veteran testified at a hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of each hearing has been associated with his claims file.
 
During the July 2014 Board hearing, the Veteran raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) as a result of his service-connected disabilities.  The issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is  referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of service connection for bilateral hearing loss, tinnitus, and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

In correspondence received in July 2014, as well as during the July 2014 Board hearing, prior to the promulgation of a decision, the Veteran indicated that he wished to withdraw his appeal as to the issues of service connection for a vision disorder and a kidney disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for a vision disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for a kidney disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege  specific error of fact or law in the determination being  appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at  any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be 
made by the appellant or by his or her authorized representative.  38 C.F.R. §  20.204.  In the present case, in correspondence received in July 2014, as well as during the July 2014 Board hearing, the Veteran indicated that he wished to withdraw his appeal as to the issues of service connection for a vision disorder and a kidney disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.


ORDER

The appeal as to the issue of service connection for a vision disorder is dismissed.

The appeal as to the issue of service connection for a kidney disorder is dismissed.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for bilateral hearing loss, tinnitus, and a heart disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

With regard to the issues of service connection for bilateral hearing loss and tinnitus, during the July 2014 Board hearing, the Veteran asserted that he has experienced both as a result of acoustic trauma experienced during his active service while working as an aircraft mechanic.  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) confirms that the Veteran's military occupational specialty was a senior aircraft hydraulic specialist.  The Veteran testified that he experienced related symptoms ever since service.

The Veteran underwent a VA audio examination in October 2009.  In concluding that the Veteran's bilateral hearing loss and tinnitus were less likely as not the result of active service, the VA examiner indicated that the Veteran had attributed onset of symptoms approximately 10 to 15 years prior to a 2007 examination.  However, during the July 2014 Board hearing, the Veteran indicated that his symptoms began in service and had continued ever since.  As it appears that the Veteran has provided a different history than that considered by the examiner, the Board finds that a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

With regard to the issue of service connection for a heart disorder, during the July 2014 hearing, the Veteran asserted that he had a current heart disability, including ischemic heart disease, that is a result of exposure to herbicides during service.  The Board notes that in light of the Veteran's service in the Republic of Vietnam exposure to herbicides is conceded.  During the Board hearing, the Veteran specifically indicated that his primary medical care provider had indicated to him that he had ischemic heart disease.  While the Veteran had undergone prior VA examination, to include a stress test in January 2012, in light of the recent assertion of the Veteran that he has since developed ischemic heart disease, the Board finds that an additional examination is warranted so as to determine the precise nature and etiology of his asserted heart disorder.   See Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also Barr, 21 Vet. App. at 311; Hicks, 8 Vet. App. at 422.

The Board also notes that service connection has been established for various disabilities, to include diabetes mellitus and anxiety disorder.  As the Veteran's service-connected disabilities may potentially impact his asserted heart disorder, on remand, an opinion should also be obtained as to whether any such heart disorder is either caused by or aggravated by a service-connected disability, or medication taken to treat such disability.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000)

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities shall also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss and tinnitus.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.

All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a)  Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385)?

(b)  Does the Veteran have a current diagnosis of tinnitus?

(c)  If the Veteran is determined to have a current diagnosis of a hearing loss disability and/or tinnitus, is it as likely as not that such had onset in service or is causally related to active service, to specifically include from exposure to hazardous noise as an aircraft mechanic?

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012) (holding that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

The examiner must acknowledge the Veteran's contention that, while on active duty, he was exposed to loud noises as an aircraft mechanic.  

The absence of evidence of treatment for bilateral hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.
3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by a physician qualified to opine on heart disorders so as to determine the precise nature and etiology of his asserted heart disorder.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a)  Is it at least as likely as not that the Veteran has had a diagnosis of ischemic heart disease at any time over the course of this appeal?

(b)  Is it at least as likely as not that any heart disorder found to be present is related to or had its onset during service or within the initial year after separation?

(c)  Is it at least as likely as not that any heart disorder found to be present was caused (in whole or in part) by a service-connected disability, to specifically include diabetes mellitus and anxiety disorder, to include any medication taken for treatment thereof.

(d)  Is it at least as likely as not that any heart disorder found to be present is aggravated (permanently worsened) by a service-connected disability, to specifically include diabetes mellitus and anxiety disorder, to include any medication taken for treatment thereof.
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012) (holding that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

The absence of evidence of treatment for a specific heart disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


